Citation Nr: 1624415	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-42 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for sinusitis.

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  In April 2016, the Veteran was apprised of this fact and offered an opportunity to testify at another hearing by a Veterans Law Judge who would decide his case; however, he declined a new hearing.

In February 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's February 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In a June 2014 rating decision, the RO increased the disability rating for the service-connected sinusitis to 30 percent, effective October 14, 2009.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with the rating assigned for this disorder.  Accordingly, this issue will remain in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sinusitis has not required radical surgery with chronic osteomyelitis, nor is it shown that after repeated surgeries, to have been near constant characterized by headaches, pain and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

A rating in excess of 30 percent for sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.97, Diagnostic Code (Code) 6512 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment, post service VA and private treatment records, Social Security Administration (SSA) records, lay statements, hearing testimony, and VA examination reports.  

The Veteran was afforded VA examinations most recently, in April 2014 (pursuant to the February 2014 Board Remand).  See Stegall, 11 Vet. App. 268.  The opinion considered all the pertinent evidence of record, to include the statements of the Veteran, in order to adequately assess the nature and severity of the Veteran's sinusitis.  See Stegall, 11 Vet. App. 268.  Accordingly, the Board finds that the April 2014 examination is adequate with regard to the appeal of an increased rating for sinusitis.  Additionally, outstanding VA treatment records were obtained.

There is no indication of relevant, outstanding records that would support the Veteran's claim decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issue on appeal was identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.  There has been substantial compliance with all duties to notify and assist and to adjudicate the claim would not cause any prejudice to the Veteran.

II. Analysis

The Veteran filed the instant claim for an increased rating for sinusitis in October 2009, seeking an evaluation in excess of the 10 percent evaluation then assigned.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes (DCs). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Frontal sinusitis is rated under Code 6512 and the General Rating Formula for Sinusitis, which provides for: A 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum 50 percent rating following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Code 6512.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See Id. at Note.

On December 2009 VA examination, a CT scan completed just prior to this examination showed no change in the obliterated right frontal sinus, and no evidence of infection in the frontal sinuses.  The maxillary sinuses, however, showed some evidence of acute infection, with a very small air-fluid level, particularly on the left.  He was diagnosed with status post right front sinus obliteration, with no evidence of any change or chronic infection, and current acute mild maxillary sinusitis, particularly on the left.  

A June 2010 private treatment record shows that the Veteran suffered from chronic headache; chronic postnasal drainage; chronic nasal airway obstruction, left greater than right; disturbance of taste and smell; rebound nasal obstruction from daily use of Neo-Synephrine every five to six hours; continued septal deflection; and reflux laryngitis.

In a June 2010 statement, the Veteran stated, "upon getting out of bed each morning I wake up with a stopped up nose.  More of the congestion is in the left side than the right, but I have some in each side.  I immediately use two or three sniffs in each nostril of a fifty-fifty mixture of saline solution and Neosenefenne (mild) nose spray.  I know constant use of nose spray is not recommended, but I have to be able to breathe.  I have discussed this with my physician's assistant (PA) and I do the mixture per our discussions.  It usually takes five to 10 minutes for my nose to open.  I then begin regular drainage down the back of my throat which will last for the rest of the day.  When the drainage is blown from my nose, which I was told not to do, it is usually green in appearance.  It turns yellow or reddish when I begin a sinus infection.  At times often, the discharge is so thick, it is almost impossible to remove.  The amount from the left side at times is considerable.  I would estimate at tunes the amount could be a half an ounce to an ounce.  This drainage has at times caused me to get strangled and almost completely lose my breath.  When this happens it takes me 10 to 15 minutes to regain normal breathing.  It is very scary.  The panic that comes with it makes it worse, but is hard to calm yourself when you cannot get a breath of air.  I have discussed this with my PA, also.  I am allowed to keep a fresh bottle of antibiotic on hand by my VA PA.  I know when I start a sinus infection due to having so many of them.  I usually have three to five encounters per year.  Some infections I hold off on the drugs and am able to fight through and others I have to take the pills four times a day for 10 days.  The pills make me feel bad and kill my appetite due to nausea.  I try not to have to take them.  The drug is Cephalexin 500 milligram capsules.  I also know that the overuse of antibiotics can cause me to become open to drug resistant bugs.  During the day, in conversations with my wife, I will become hard of hearing...I yawn until I get my ears to open up most of the time.  The hearing goes gradually and I have trouble picking up on this sometimes.  This happens on a daily basis.  I usually have to reuse the nose spray every five or six hours.  I then use it again just before I go to bed.  On particularly bad nights, I will wake up stopped up and have to use it again.  This happens maybe once or twice per week except during sinus infections.  When I have a sinus infection, it is often followed by a bout with bronchitis.  If I get on the antibiotic in time, I can sometimes prevent this.  I can tell when the congestion from my head begins to move toward my chest.  I keep an inhaler active with my prescriptions for use when these times happen (Albuterol 90MCG (CFC F) 200D Oral).  I take my medications twice per day in the AM for mucus relief and I take two more of these with my PM medications.  When I am really having drainage or congestion problems, I often go to two pills three times per day.  I am instructed to take two pills three times per day but I try to minimize the intake of these until I really need them."

He also included a statement indicating that headaches were normal for him and that on a scale of one to 10, he usually had a headache that was a constant two.  He stated that when he had an infection, his headache increased to a four and that several times per year, he would have a headache at a level six for days at a time.  He reported taking ibuprofen to help alleviate the pain. 

In an October 2010 statement, the Veteran provided a list by memory of what he described to be incapacitating episodes in 2009 and 2010.  He reported having an episode in December 2009 that required him to be in bed for four days, another in February 2010 for six days, in April 2010 for three days, in July 2010 for five days, and an episode in October 2010 that he had been experiencing for the past 6 days at the time of his statement.

During the December 2011 Board hearing, the Veteran testified that he suffered from daily headaches and pain due to his sinusitis.  He further testified that he took an average of six pills a day to help with drainage of his sinuses and that he also used a nose spray three to four times a day.  The Veteran reported that he did not seek treatment from a doctor, but used over-the-counter medication to aid his symptoms.  He also stated that he had been on antibiotics two to three times in the last four months.  In regards to incapacitating episodes, the Veteran described having 10 to 12 minor incapacitating episodes during a 12-month period.

A March 2011 VA treatment record reflects that the Veteran was having greater than six infections annually and had as many as nine per year.  He required repeated antibiotics with each of these episodes.  The level of pain with sinus headaches was increasing often and was debilitating to the point where he was bedridden for several days at a time.  There was significant tenderness noted over the bilateral frontal sinuses and pressure sensation in bilateral maxillary sinuses. 

A January 2012 VA treatment record reflects the Veteran's complaints of chronic sinus problems and anxiety attacks when choking on sinus drainage.

Upon physical examination during May 2012 VA treatment, there was sinus tenderness at frontal and less in maxillary sinuses. 

A September 2012 VA treatment record reflects a problem list to include, chronic sinusitis having been diagnosed in June 2008.  The Veteran presented for treatment due to complaints of chronic sinus pain and described having two sinus infections since his last visit.  The examiner noted that the Veteran had persistent recurrent sinus infections and pain, which caused him enough pain to put him to bed.

In an October 2012 statement by the Veteran's wife, she described that due chronic thickening of mucous and excessive drainage, the Veteran is prone to fits of coughing and strangling.  The chronic coughing restricts communication, keeps him awake at night, creates problems eating and drinking, and promotes strangling.  The strangling is so pronounced at times that he cannot breathe and requires her to remain close, so that she can administer assistance by pounding his back or helping him become upright, so that he can breathe.

A September 2013 VA treatment record shows the Veteran's complaint of sinus pain.

Pursuant to the February 2014 Board remand, the Veteran was afforded an April 2014 VA examination to assess the current nature and severity of his sinusitis.  The Veteran reported that since service he has had continued headaches (less intense than prior to the in-service surgery) in the same area as the surgery.  He also had diminished smell and taste, eye irritation and infections, heavy post nasal drainage with periodic choking on mucous with associated panic attacks.  He stated that his sinusitis often progressed to nausea and bronchitis and was occurring more frequently.  He reported a history of tobacco but denied current usage.  The Veteran's current conditions were noted as sinusitis and rhinitis.  Specifically, he had pansinusitis.  Symptoms attributable to his chronic sinusitis were episodes of sinusitis, headaches, tenderness of affected sinus, and purulent discharge or crusting.  He was noted to have had seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  He was further noted to have had three or more incapacitating episodes of sinusitis requiring prolonged use of antibiotic treatment over the past 12 months.  The Veteran was noted to have had frontal sinus obliteration surgery in service in 1976.  He did not have any radical sinus surgery with chronic osteomyelitis to follow nor any repeated sinus-related surgical procedures performed.  There was a scar observed; however, it was not painful and/or unstable and greater than 39 square centimeters.  There was no purulent drainage or crusting noted on examination.  The examiner noted results from a December 2009 computer tomography (CT) showing right frontal sinus opacification with spotty calcification and evidence of anter-frontal wall osteotomies.  When asked to describe the functional impact of the Veteran's sinus condition, the examiner stated that the Veteran would have to miss work frequently due to debilitating episodes at least five to six times per year.  He concluded by diagnosing the Veteran with chronic frontal sinusitis.  

Following the April 2014 VA examination, the Veteran underwent a maxillofacial CT.  Results revealed chronic sinusitis changes; sinusitis with fracture of the right frontal sinus; and mucous polyp formation within the left maxillary sinus.

A March 2015 VA treatment record reflects the Veteran's "complaints of usual recurrent sinus infections and bronchitis, which currently produces yellow to green purulent discharge with crusting and occasional blood."  Physical examination revealed tenderness localized at right frontal sinus and bilateral maxillary sinuses.

VA treatment records have also shown prescriptions for medication to relieve "recurrent chronic sinus infections."

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his chronic sinusitis.  The Board acknowledges the Veteran's reported near constant sinusitis as ongoing VA treatment records show that the Veteran did periodically seek treatment for sinus symptoms, to include complaints of constant headaches, pain, and tenderness with occasional purulent discharge or crusting, at times requiring antibiotics.  He has had frequent non-incapacitating and incapacitating sinusitis episodes characterized by headaches, pain, and purulent discharge or crusting.  These types and frequency of symptoms warrant the assigned 30 percent rating.  38 C.F.R. § 4.97, DC 6512, General Rating Formula for Sinusitis and Note.

Importantly, however, the schedular criteria for a 50 percent rating contemplate evidence of either radical surgery with osteomyelitis or repeated sinus surgery that does not relieve symptoms of headaches, pain, tenderness and purulent discharge.  The record does not show that the Veteran has undergone radical surgery or repeated surgeries for his sinusitis nor does the record show chronic osteomyelitis.  On the contrary, the April 2014 VA examination report is silent for a finding of osteomyelitis or evidence of radical surgery or repeated surgeries.  The April 2014 VA examiner expressly noted that there is no history of osteomyelitis, that the Veteran has not undergone sinus surgery (with the exception of his in-service surgery), to include radical surgery, and has not undergone repeated sinus-related surgical procedures.  Thus, even considering the Veteran's and his wife's reports of constant symptoms and the medical evidence of record reflecting chronic sinusitis, the Veteran has not had radical surgery with chronic osteomyelitis or repeated sinus surgeries that did not relieve his symptoms.  For this reason, the Board finds that the preponderance of the evidence is against a disability rating in excess of 30 percent for his service-connected chronic sinusitis.

Other Considerations

After a careful review of the available diagnostic codes and the pertinent lay and medical evidence of record, a separate or higher evaluation is not warranted under any other potentially applicable code for the Veteran's sinusitis.  Schafrath, 1 Vet. App. 589 (1991). 

Staged ratings are not warranted, as the Veteran's sinusitis symptomatology remained relatively consistent throughout the appeal, when resolving reasonable doubt in his favor as discussed above.  Any increases in severity were not sufficient to meet the criteria for a higher rating for any distinct period on appeal.  See Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

Additionally, extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  As detailed above, the Veteran has very frequent episodes of sinusitis with headaches and other symptoms, but no history of sinus surgery.  The Veteran's symptomatology is fully contemplated by the schedular rating criteria for these conditions, his disability picture is not exceptional or unusual, and the rating schedule is adequate.  Therefore, referral for consideration of an extra-schedular rating is not necessary for the Veteran's sinusitis disability.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

A rating in excess of 30 percent for sinusitis is denied.


REMAND

In February 2015, the RO denied entitlement to TDIU.  The RO mailed notice of the decision in February 2015.  In September 2015, the Veteran submitted a Notice of Disagreement (NOD).  Thus, the February 2015 rating decision remains pending and the RO is now required to send the Veteran a Statement of the Case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the Veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the issue of entitlement to a TDIU.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  The case should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


